*489On Rehearing.
On rehearing appellees call our attention to Marek v. Southern Enterprises, Inc., 99 S.W.(2d) 594, a very recent case by the Commission of Appeals, Judge Hickman writing the opinion, with this statement: “The Marek Case cannot be distinguished in principle from the case at bar.” In our judgment the Marek Case is not at all in point. In support of this conclusion we quote as follows from the argument of appellant answering appellee’s motion for rehearing :
“The only contention made in appellees’ argument supporting its motion for rehearing is that the opinion of this court is in direct conflict with the opinion of the Commission of Appeals in the case of Marek v. Southern Enterprises, Inc., 99 S. W. (2d) 594.
“This contention is clearly unsound. The point decided in that case is altogether different from the question upon which this court has reversed this case.
“Special Issue No. 4 correctly submitted the issue involved in that case. It did not assume the time element but allowed the jury to pass upon an issue formed in such a manner as to include the time element. We quote this issue:
“ 'Do you find from a preponderance of the evidence that upon the occasion in question the defendant, its agents and employees, after such knowledge, if any, and prior to plaintiff’s injuries, if any, permitted persons in said theatre auditorium to continue throwing torpedoes and fireworks without interference or admonition. Answer yes or no. Answer, yes.’
“Prior to the submission of this issue the court had submitted the issue to the jury as to whether the defendant knew that persons were throwing torpedoes and fireworks on the occasion in question in the theatre auditorium prior to the time of plaintiff’s injury. The jury answered this question in the affirmative. After submitting this issue the court then required the jury to find' whether the defendants’ agents and employees after acquiring knowledge that persons were throwing tort pedoes and fireworks in the theatre which in the very nature of things was reasonably calculated to injure persons that they permitted such persons to continue throwing such torpedoes and fireworks without any interference or admonition upon their part.
“Unquestionably there is no assumption by the court of the time element. The issue is absolutely correctly submitted. Judge Hickman properly held that the charge was not upon the weight of the evidence and that the time element was not assumed by the court. Certainly if a party has knowledge that torpedoes are being thrown into a theatre and thereafter permits them to continue to be thrown without interference or admonition upon his part, he would be liable for injuries resulting from such conduct. Under such circumstances if he permitted this conduct to continue after knowledge of it without attempting to interfere or make any protest, there is no time element unsubmitted. If the jury finds such issue in the affirmative then it has expressly found defendant could have done something to prevent it but that he failed to do so and that such failure was negligence and the proximate cause of plaintiff’s injuries. The defendant could not permit a thing to continue which he could not prevent.
“Now let us see what the' definition of the word ‘permit’ is. Webster gives the following definitions of this word:
“ ‘To allow’; ‘grant permission’; ‘to suffer’; ‘to let’; ‘to grant’; ‘to allow to be done’; ‘to consent to’; ‘to tolerate’; ‘to put up with’; ‘to grant (one) express license or liberty to do an act’; ‘to authorize’; ‘to give leave’;
“Now let’s substitute these definitions in the place of the word ‘permit’ and see how this issue would read:
“ ‘Do you find from a preponderance of the evidence that upon the occasion in question the defendant, its agents and employees, after such knowledge, if any, and prior to plaintiff’s injury, if any, ‘consented to’ or ‘authorized’ or ‘allowed’ or ‘granted permission’ or ‘suffered’ or ‘granted’ express liberty’ or ‘gave leave’ or ‘tolerated’ persons in said theatre auditorium to continue throwing torpedoes and fireworks without interference or admonition.’
“The answer of the jury to the above issue needed no further finding of any kind in order to fix liability except as to whether the act was negligence and whether such negligence was the proximate cause of the injury. This is not true of the submission of the issue in the case at bar. The evidence was undisputed that defendant’s ’ agents and employees did not know that the floatbed was protruding prior to the time of the accident. Such issue was *490not submitted to the jury for its determination. The jury was merely asked if the floatbed was protruding at the time of the accident. Then it was asked if the defendant by the exercise of ordinary care should have kown that the same was so protruding. Clearly he must have known it in time to have avoided the accident or there could be no liability upon the part of the defendant. The issue therefore was not correctly submitted. In the form in which it was submitted the court necessarily assumed that fact because he made the defendants liable without permitting the jury to find whether his discovery of the condition of the floatbed was in time to have enabled him to prevent plaintiff’s injuries. Since the jury could have reasonably predicated its findings that defendant’s agents discovered the condition of the floatbed just as the light of plaintiff’s automobile was thrown upon it a moment before the collision, it was absolutely essential for the defendant’s protection that liability should not be fixed upon him unless the jury expressly found that he discovered the condition of the floatbed in time to have prevented the accident.
“Such a finding was wholly unnecessary in the Marek Case because the court there submitted the question as to whether the defendant knew persons were throwing torpedoes and firecrackers prior to plaintiff’s injury and then required the jury to find that the defendant after such knowledge actually permitted such conduct to continue without admonition or interference. When the jury so found nothing was left for them to find except whether such conduct was negligence and whether it was the- proximate cause of the injury.
“If the court in the Marek Case had submitted the issue to the jury as to whether the defendant discovered, prior to plaintiff’s injuries, that persons were throwing torpedoes and fireworks in the theatre auditorium, and had not submitted the question as to whether, after acquiring ■such knowledge they permitted such conduct to continue but had merely submitted the issue as to whether the defendant exercised ordinary care to prevent additional torpedoes being thrown, the time element would have been assumed and the charge would have been upon the weight of the evidence. Under such circumstances the '■issue would not have been correctly sub-ihitted. But when the court went further and asked the jury to find whether defendant after knowledge of the dangerous practice of throwing torpedoes actually-permitted it to continue without interference or admonition, then the submission of the time element was not essential. In other words the defendant was given a correct and affirmative presentation of the negligence issue. In this case there was no correct affirmative presentation of the negligence issue because of the omission of the essential time element.
“We submit that this case is ruled by the decision.of Judge Critz in the Weed Case where the identical question here presented was involved and decided.
“Aside from this even if appellees should be correct in their position, still the reversal of the cause should stand for the reason that the. action of the trial court in refusing to grant a new trial because- of newly discovered evidence, was clearly error for which the judgment should be reversed.
“We respectfully insist that the court has correctly determined this case and that appellees’ motion for rehearing should be overruled.”
The motion for rehearing is overruled.